Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of 16 counts of rape in the first degree, 14 counts of sodomy in the first degree, 12 counts of incest, 16 counts of sexual abuse in the first degree, six counts of endangering the welfare of a child, and seven counts of harassment. Although defendant did not object to the verdict sheet with respect to counts 33-36 of the indictment, which alleged that the crimes charged occurred during the month of November, defendant’s contention that the court erred in refusing to instruct the jury that the crimes charged in those counts occurred on Thanksgiving Day is preserved for our review (cf., People v Wosu, 87 NY2d 935). Nevertheless, that contention lacks merit. As we noted in People v Wosu (213 AD2d 967, affd 87 NY2d 935, supra), the People in their oral bill of particulars and proof did not limit their allegations to Thanksgiving Day, and the exact date of the crimes charged is not a material element of those crimes.
The remaining contentions raised in the brief of defendant’s counsel were raised by the codefendants and have previously been rejected (see, People v Wosu, supra; People v Eze, 217 AD2d 987, lv denied 86 NY2d 841). We have examined the contentions raised by defendant in his pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Erie County Court, LaMendola, J.—Rape, 1st Degree.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.